Order issued June 18, 2014




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-00955-CR
                                 No. 05-13-00956-CR
                      ________________________________________

                       MIGUEL ARNOLDO PERALTA, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                          Before Justices Fillmore, Evans, and Lewis

       Based on the Court’s opinion of this date, we GRANT the February 28, 2014 and March

7, 2014 motions of Riann C. Moore for leave to withdraw as appointed counsel on appeal. We

DIRECT the Clerk of the Court to remove Riann C. Moore as counsel of record for appellant.

We DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Miguel Arnoldo Peralta, TDCJ No. 1861965, Choice Moore Transfer Facility, 1700 North FM

87, Bonham, Texas, 75418.




                                                  /David Lewis/
                                                  DAVID LEWIS
                                                  JUSTICE